DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 03/25/2022.
Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11, lines 7 and 8  recites “the voltage supply terminal”, which should be --a voltage supply terminal -- because this term was not previously presented in the claim.  
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Claim 18, lines 7 and 8  recites “the voltage supply terminal”, which should be --a voltage supply terminal -- because this term was not previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 4,084,219), hereinafter Furukawa, in view of Im et al. (J. Im, “A 40 mV Transformer-Reuse Self-Startup Boost Converter with MPPT Control for Thermoelectric Energy Harvesting”, IEEE Journal of Solid-State Circuit, Vol. 47, No. 12, December 2012, pp. 3055-3067.), hereafter Im.
Regarding claim 1, Furukawa discloses (see figures 1-3) an integrated circuit (IC) (figures 2, part OSC2) comprising: a first NPN transistor (figures 2, part Q1) having a first collector (figures 2, part Q1; collector terminal) adapted to be coupled to a primary winding (figures 2, part L1) of a transformer (figures 2, part T1), a first base (figures 2, part Q1; base terminal), and a first emitter (figures 2, part Q1; emitter terminal) coupled to a ground terminal (figures 2, part ground terminal at 2); and a second NPN transistor (figures 2, part Q2) having a second collector (figures 2, part Q2; collector terminal) coupled to a voltage supply terminal (figures 2, part terminal 1), a second base (figures 2, part Q2; base terminal) adapted to be coupled to a secondary winding (figures 2, part L2; through C1) of the transformer (figures 2, part T1), and a second emitter (figures 2, part Q2; emitter terminal) coupled to the first base (figures 2, part Q1; base terminal)(columns 2 and 3; 58-68 and 1-18).
Furukawa does not expressly disclose a first NMOS transistor having a first drain, a first gate, and a first source, the first NMOS transistor being a native NMOS transistor; and a second NMOS transistor having a second drain, a second gate, and a second source coupled to the first gate, the second NMOS transistor being a native NMOS transistor.
Im teaches (see figures 1-19) an integrated circuit (IC) (figures 12, part boost converter) comprising: a first NMOS transistor (figures 12, part SNS) having a first drain (figures 12, part SNS; drain terminal) adapted to be coupled to a primary winding (figures 12, part N1)  of a transformer (figures 12, part Transformer), a first gate (figures 12, part SNS; gate terminal), and a first source (figures 12, part SNS; source terminal) coupled to a ground terminal (figures 12, part ground), the first NMOS transistor (figures 12, part SNS) being a native NMOS transistor (figures 12, part SNS)(page 3056; Part II; Section A; second paragraph; For self-start-up with noise amplification, a transformer C1, R1 and a native MOS transistor with zero threshold voltage, were used).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the type of transistor used in the first and second NPN transistors of Furukawa with the native NMOS transistor type features as taught by Im and obtain an integrated circuit (IC) comprising: a first NMOS transistor having a first drain adapted to be coupled to a primary winding of a transformer, a first gate, and a first source coupled to a ground terminal, the first NMOS transistor being a native NMOS transistor; and a second NMOS transistor having a second drain coupled to a voltage supply terminal, a second gate adapted to be coupled to a secondary winding of the transformer, and a second source coupled to the first gate, the second NMOS transistor being a native NMOS transistor, because it provides more efficient and fast switching property for low voltage operation in order to obtain high efficient power transfer (Part I; Introduction; Last Paragraph). Furthermore, the NPN and the NMOS are considered art equivalents.
Regarding claim 3, Furukawa and Im teach everything claimed as applied above (see claim 1). Further, Furukawa discloses (see figures 1-3) a rectifier circuit (figures 2, part D1) having an input and an output (figures 2, part D1; input and output); a first capacitor (figures 2, part C1) coupled between the second base (figures 2, part Q2; base terminal) and the input of the rectifier circuit (figures 2, part D1; input; through T1); and a second capacitor (figures 2, part C2) coupled between the output of the rectifier circuit (figures 2, part D1; output) and the ground terminal (figures 2, part ground 3). However, Furukawa does not expressly disclose the second gate.
Im teaches (see figures 1-19) the first gate (figures 12, part SNS; gate terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first and second NPN transistor of Furukawa with the NMOS transistor as taught by Im and obtain a rectifier circuit having an input and an output; Appl. No.: 16/704,093Amendment 111 TI-72881B Page 2 of 10a first capacitor coupled between the second gate and the input of the rectifier circuit; and a second capacitor coupled between the output of the rectifier circuit and the ground terminal, because it provides more efficient and fast switching property in order to obtain high efficient power transfer (Part I; Introduction; Last Paragraph). Furthermore, the NPN and the NMOS are art equivalents.
Regarding claim 4, Furukawa and Im teach everything claimed as applied above (see claim 1). Further, Furukawa discloses (see figures 1-3) the first NPN transistor (figures 2, part Q1) is configured to form an oscillator circuit (figures 2, part OSC2) with the secondary winding (figures 2, part L2) in response to a supply voltage at the voltage supply terminal (figures 2, part voltage E at terminal 1) being greater than the voltage at the ground terminal (figures 2, part ground terminal at 2; when E is positive value) (column 1; lines 8-11 and 51-64; a battery voltage of the order of 3 to 6 volts to a higher voltage above 20 volts to energize fluorescent display tubes [positive value]… when a dc voltage is applied across the terminals 1, 2 from an input source E such as a battery, the transistor Q1 is rendered conductive by its base current being supplied through resistor R1 as amplified by the drive transistor Q2. A resulting current flow through the drive winding L1 induces a voltage across the feedback winking L2, which voltage is applied to the base of the transistor Q2 through the capacitor C1, thus causing an oscillation). However, Furukawa does not expressly disclose the first NMOS transistor.
Im teaches (see figures 1-19) the first NMOS transistor (figures 12, part SNS).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first and second NPN transistor of Furukawa with the NMOS transistor as taught by Im and obtain the first NMOS transistor is configured to form an oscillator circuit with the secondary winding in response to a supply voltage at the voltage supply terminal being greater than the voltage at the ground terminal, because it provides more efficient and fast switching property in order to obtain high efficient power transfer (Part I; Introduction; Last Paragraph). Furthermore, the NPN and the NMOS are art equivalents.
Regarding claim 5, Furukawa and Im teach everything claimed as applied above (see claim 4). Further, Furukawa discloses (see figures 1-3) the second NPN transistor (figures 2, part Q2) is configured to enable the oscillator circuit (figures 2, part OSC2) in response to the supply voltage (figures 2, part voltage E at terminal 1) being less than the voltage (column 2; lines 3-8; if an input voltage supplied by the source E decreases below a given value, the magnitude of a current I1 which flows through the resistor R1 decreases, reducing the collector current I2 of the transistor Q3 and increasing the base current to the transistor Q2 in order to maintain a constant output voltage). However, Furukawa does not expressly disclose the second NMOS transistor; and the supply voltage being less than the ground voltage received from the ground terminal.
Im teaches (see figures 1-19) the first NMOS transistor (figures 12, part SNS); and the supply voltage (figures 12, part Thermo-Electric Generator terminal) being less than the voltage at the ground terminal (figures 12, part Thermo-Electric Generator terminal; when in negative value) (figure 3, part values less than 0).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first and second NPN transistor of Furukawa with the NMOS transistor as taught by Im and obtain the second NMOS transistor is configured to enable the oscillator circuit in response to the supply voltage being less than the voltage at the ground terminal, because it provides more efficient and fast switching property in order to obtain high efficient power transfer (Part I; Introduction; Last Paragraph). Furthermore, the NPN and the NMOS are art equivalents.
	Regarding claim 6, Furukawa and Im teach everything claimed as applied above (see claim 1). Further, Furukawa discloses (see figures 1-3) the voltage supply terminal (figures 2, part terminal 1) is adapted to be coupled to a first terminal of the primary winding (figures 2, part L1; upper terminal), and the first collector (figures 2, part Q1; collector terminal) is adapted to be coupled to a second terminal of the primary winding (figures 2, part L1; lower terminal). However, Furukawa does not expressly disclose the first drain.
	Im teaches (see figures 1-19) the voltage supply terminal (figures 12, part Thermo-Electric Generator terminal) is adapted to be coupled to a first terminal of the primary winding (figures 12, part N1; upper terminal), and the first drain (figures 12, part SNS; drain terminal) is adapted to be coupled to a second terminal of the primary winding (figures 12, part N1; lower terminal).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first and second NPN transistor of Furukawa with the NMOS transistor as taught by Im and obtain the voltage supply terminal is adapted to be coupled to a first terminal of the primary winding, and the first drain is adapted to be coupled to a second terminal of the primary winding, because it provides more efficient and fast switching property in order to obtain high efficient power transfer (Part I; Introduction; Last Paragraph). Furthermore, the NPN and the NMOS are art equivalents.
Regarding claim 7, Furukawa and Im teach everything claimed as applied above (see claim 1). Further, Furukawa discloses (see figures 1-3) the secondary winding (figures 2, part L2), and the second base (figures 2, part Q2; base) is adapted to be coupled to a second terminal of the secondary winding (figures 2, part L2; upper terminal; through C1). However, Furukawa does not expressly disclose the voltage supply terminal is adapted to be coupled to a first terminal of the secondary winding, and the second gate.
the voltage supply terminal is adapted to be coupled to a first terminal of the secondary winding,
 Im teaches (see figures 1-19) the voltage supply terminal (figures 12, part Thermo-Electric Generator terminal) is adapted to be coupled to a first terminal of the secondary winding (figures 12, part N2; lower terminal), and the first gate (figures 12, part SNS; gate terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first and second NPN transistor of Furukawa with the NMOS transistor as taught by Im and obtain the voltage supply terminal is adapted to be coupled to a first terminal of the secondary winding, and the second gate is adapted to be coupled to a second terminal of the secondary winding, because it provides more efficient and fast switching property in order to obtain high efficient power transfer (Part I; Introduction; Last Paragraph). Furthermore, the NPN and the NMOS are art equivalents.
Regarding claim 11, claims 1 and 3 result in the same limitations, based on this is rejected for the same reasons.
Regarding claim 12, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 5 has the same limitations, based on this is rejected for the same reasons.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 4,084,219), hereinafter Furukawa, in view of Im et al. (J. Im, “A 40 mV Transformer-Reuse Self-Startup Boost Converter with MPPT Control for Thermoelectric Energy Harvesting”, IEEE Journal of Solid-State Circuit, Vol. 47, No. 12, December 2012, pp. 3055-3067.), hereafter Im, and further in view of Simeray et al. (US 6,340,787), hereinafter Simeray. 
Regarding claim 2, Furukawa and Im teach everything claimed as applied above (see claim 1). Further, Furukawa discloses (see figures 1-3) the primary winding (figures 2, part L1) and the first collector of the first NPN transistor (figures 2, part Q1; collector terminal). However, Furukawa does not disclose a first PMOS transistor coupled between the primary winding and the first drain, and configured to selectively connect the primary winding to the first drain; and a second PMOS transistor coupled between the first gate and the ground terminal, and configured to selectively connect the first gate to the ground terminal.
Im teaches (see figures 1-19) a second MOS transistor (figures 12, part SN4) connected between the first gate (figures 12, part SNS; gate terminal) and the ground terminal (figures 12, part ground terminal), and configured to selectively connect the first gate (figures 12, part SNS; gate terminal) to the ground terminal (figures 12, part ground terminal).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Furukawa with the circuit features as taught by Im, because it provides more accurate control to obtain a high efficient power transfer (Part I; Introduction; Last Paragraph). 
Simeray teaches (see figure 1) a first transistor (figures 1, part 5) coupled between the primary winding (figures 1, part 3) and the first NMOS transistor (figures 1, part 11), and configured to selectively connect the primary winding (figures 1, part 3) to the first NMOS transistor (figures 1, part 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Furukawa and Im with the circuit features as taught by Simeray, because it provides more efficient switching control.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Furukawa, Im and Simeray with a first PMOS transistor and the second PMOS transistor and obtain a first PMOS transistor coupled between the primary winding and the first drain, and configured to selectively connect the primary winding to the first drain; and a second PMOS transistor coupled between the first gate and the ground terminal, and configured to selectively connect the first gate to the ground terminal, because it provide more accurate enable/disable control in the startup stage operation. Additional, the invention would perform equally well with the circuit stages as taught by the combination of Furukawa, Im and Simeray. Further, the specification of the application present this feature as optional (paragraph [0028]).
Regarding claim 14, claim 2 has the same limitations, based on this is rejected for the same reasons.
Claims 8-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 4,084,219), hereinafter Furukawa, in view of Im et al. (J. Im, “A 40 mV Transformer-Reuse Self-Startup Boost Converter with MPPT Control for Thermoelectric Energy Harvesting”, IEEE Journal of Solid-State Circuit, Vol. 47, No. 12, December 2012, pp. 3055-3067.), hereafter Im, and further in view of Damaschke (J. Damaschke, “Design of a Low-Input-Voltage Converter for Thermoelectric Generator’, IEEE Transactions on Industry Applications, Vol. 33, No. 5, 1997, pp.1203-1207.).
Regarding claim 8, Furukawa and Im teach everything claimed as applied above (see claim 1). Further, Furukawa discloses (see figures 1-3) an intermediate voltage rectified (figures 2, part rectified voltage at 4) from the secondary winding (figures 2, part L2; through T1). However, Furukawa does not disclose a ring oscillator having an input configured to receive an intermediate voltage rectified from the secondary winding, and an output; a third NMOS transistor having a third drain adapted to be coupled to the primary winding, a third gate coupled to the output of the ring oscillator, and a third source coupled to the ground terminal.
Damaschke teaches (see figures 1-6) a ring oscillator (figure 4, part switching circuit) having an input configured to receive an intermediate voltage rectified (figure 4, part intermediate voltage in C2) from the secondary winding (figure 4, part secondary winding in the lower transformer), and an output (figure 4, part switching circuit; output); a third NMOS transistor (figure 4, part T2) having a third drain (figure 4, part T2; drain terminal) adapted to be coupled to the primary winding (figure 4, part primary winding of upper transformer), a third gate (figure 4, part T2; gate terminal) coupled to the output of the ring oscillator (figure 4, part switching circuit; through T4/T5), and a third source (figure 4, part T2; source terminal) coupled to the ground terminal (figure 4, part ground 0V).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Furukawa with the ring oscillator features as taught by Damaschke and obtain a ring oscillator having an input configured to receive an intermediate voltage rectified from the secondary winding, and an output; a third NMOS transistor having a third drain adapted to be coupled to the primary winding, a third gate coupled to the output of the ring oscillator, and a third source coupled to the ground terminal, because it provides more efficient dc-dc converter with stable, self-starting capability and reliable power source for low power circuits (Part V; Conclusion).
Regarding claim 9, Furukawa, Im and Damaschke teach everything claimed as applied above (see claim 8). However, Furukawa does not disclose the third NMOS transistor is configured to excite the primary winding in response a regulated output voltage at a regulated output terminal being below a threshold.
Damaschke teaches (see figures 1-6) the third NMOS transistor (figure 4, part T2) is configured to excite the primary winding (figure 4, part primary winding of upper transformer) in response a regulated output voltage (figure 4, part Vout) at a regulated output terminal (figure 4, part Vout node) being below a threshold (figure 4, part Vout; 5V).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Furukawa with the ring oscillator features as taught by Damaschke and obtain the third NMOS transistor is configured to excite the primary winding in response a regulated output voltage at a regulated output terminal being below a threshold, because it provides more efficient dc-dc converter with stable, self-starting capability and reliable power source for low power circuits (Part V; Conclusion).
Regarding claim 10, Furukawa, Im and Damaschke teach everything claimed as applied above (see claim 9). Further, Furukawa discloses (see figures 1-3) the second base (figures 2, part Q2, base terminal). However, Furukawa does not expressly disclose a diode having an anode coupled to the second gate, and a cathode coupled to the regulated output terminal; and a capacitor coupled between the regulated output terminal and the ground terminal.
Damaschke teaches (see figures 1-6) a diode (figure 4, part D2) having an anode (figure 4, part D2; anode terminal) coupled to the second gate (figure 4, part T3; gate terminal), and a cathode (figure 4, part D2; cathode terminal) coupled to the regulated output terminal (figure 4, part Vout node); and a capacitor (figure 4, part C5) coupled between the regulated output terminal (figure 4, part Vout node) and the ground terminal (figure 4, part ground 0V).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Furukawa with the ring oscillator features as taught by Damaschke and obtain a diode having an anode coupled to the second gate, and a cathode coupled to the regulated output terminal; and a capacitor coupled between the regulated output terminal and the ground terminal, because it provides more efficient dc-dc converter with stable, self-starting capability and reliable power source for low power circuits (Part V; Conclusion).
Regarding claim 15, claim 8 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 9 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 10 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, claims 1 and 8 result in the same limitations, based on this is rejected for the same reasons.
Regarding claim 19, Furukawa, Im and Damaschke teach everything claimed as applied above (see claim 18). Further, Furukawa discloses (see figures 1-3) the first NPN transistor (figures 2, part Q1) is configured to form an oscillator circuit (figures 2, part OSC2) with the secondary winding (figures 2, part L2) in response to a voltage at the voltage supply terminal (figures 2, part voltage E at terminal 1) being greater than a voltage at the ground terminal (figures 2, part ground terminal at 2; when E is positive value) (column 1; lines 8-11 and 51-64; a battery voltage of the order of 3 to 6 volts to a higher voltage above 20 volts to energize fluorescent display tubes [positive value]… when a dc voltage is applied across the terminals 1, 2 from an input source E such as a battery, the transistor Q1 is rendered conductive by its base current being supplied through resistor R1 as amplified by the drive transistor Q2. A resulting current flow through the drive winding L1 induces a voltage across the feedback winking L2, which voltage is applied to the base of the transistor Q2 through the capacitor C1, thus causing an oscillation). However, Furukawa does not expressly disclose the first NMOS transistor.
Im teaches (see figures 1-19) the first NMOS transistor (figures 12, part SNS).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first and second NPN transistor of Furukawa with the NMOS transistor as taught by Im and obtain the first NMOS transistor is configured to form an oscillator circuit with the secondary winding in response to a voltage at the voltage supply terminal being greater than a voltage at the ground terminal, because it provides more efficient and fast switching property in order to obtain high efficient power transfer (Part I; Introduction; Last Paragraph). Furthermore, the NPN and the NMOS are art equivalents.
Regarding claim 20, Furukawa, Im and Damaschke teach everything claimed as applied above (see claim 19). Further, Furukawa discloses (see figures 1-3) the second NPN transistor (figures 2, part Q2) is configured to enable the oscillator circuit (figures 2, part OSC2) in response to a voltage at the voltage supply terminal (figures 2, part voltage E at terminal 1) being less than the voltage (column 2; lines 3-8; if an input voltage supplied by the source E decreases below a given value, the magnitude of a current I1 which flows through the resistor R1 decreases, reducing the collector current I2 of the transistor Q3 and increasing the base current to the transistor Q2 in order to maintain a constant output voltage). However, Furukawa does not expressly disclose the second NMOS transistor; and the supply voltage being less than the ground voltage received from the ground terminal.
Im teaches (see figures 1-19) the first NMOS transistor (figures 12, part SNS); and the supply voltage (figures 12, part Thermo-Electric Generator terminal) being less than the voltage at the ground terminal (figures 12, part Thermo-Electric Generator terminal; when in negative value) (figure 3, part values less than 0).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first and second NPN transistor of Furukawa with the NMOS transistor as taught by Im and obtain the second NMOS transistor is configured to enable the oscillator circuit in response to a voltage at the voltage supply terminal being less than the voltage at the ground terminal, because it provides more efficient and fast switching property in order to obtain high efficient power transfer (Part I; Introduction; Last Paragraph). Furthermore, the NPN and the NMOS are art equivalents.
Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on page 8 of the Applicant's Response (“Claim 1 recites "the first NMOS transistor being a native NMOS transistor" and "the first NMOS transistor being a native NMOS transistor". The combination of Furukawa and Im do not teach or fairly suggest that the first and second NMOS transistors are native transistors. For at least this reason, claim 1 is nonobvious over Furukawa in view of Im”).
The Examiner respectfully disagrees with Applicant’s arguments, because Furukawa discloses a first NPN transistor (figures 2, part Q1) and a second NPN transistor (figures 2, part Q2) with their respective connections. Im teaches the first NMOS transistor (figures 12, part SNS) being a native NMOS transistor (figures 12, part SNS) (page 3056; Part II; Section A; second paragraph; For self-start-up with noise amplification, a transformer C1, R1 and a native MOS transistor with zero threshold voltage, were used). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the type of transistor used in the first and second NPN transistors of Furukawa with the native NMOS transistor type features as taught by Im and obtain an integrated circuit (IC) comprising: a first NMOS transistor having a first drain adapted to be coupled to a primary winding of a transformer, a first gate, and a first source coupled to a ground terminal, the first NMOS transistor being a native NMOS transistor; and a second NMOS transistor having a second drain coupled to a voltage supply terminal, a second gate adapted to be coupled to a secondary winding of the transformer, and a second source coupled to the first gate, the second NMOS transistor being a native NMOS transistor, because it provides more efficient and fast switching property for low voltage operation in order to obtain high efficient power transfer (Part I; Introduction; Last Paragraph). Therefore, the combination of Furukawa and Im result in the claimed limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	







	/THIENVU V TRAN/                                            Supervisory Patent Examiner, Art Unit 2839